Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This office action is responsive to the amendment filed on 11/2/21. Claims 25 – 28 have been added and claims 1 – 28 are pending.

Response to Arguments
Applicant’s arguments with respect to amended claims 1, 8, 13 and 20 have been considered but are moot in light of the new rejection based on the amended claim limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 5, 7 – 9, 12 – 14, 16, 17, 19 – 21 and 24 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2020/0229145 A1) in view of Li et al. (US 2021/0306824 A1).
Regarding claim 1, Kang teaches a method comprising: transmitting via higher-layer signaling, by a first user equipment (UE) (Fig. 8D: UE 1) to a second UE (UE 2), a configuration of at least one parameter relating to a sidelink transmission between the first UE and the second UE (paragraph 167: Operation 841 may be performed when UE1 and UE2 perform unicast-based V2X sidelink packet transmission/reception. Operations 843 through 847 may be the same as a procedure for exchanging a CGType 1 pattern to be used for unicast-based V2X packet transmission/reception described in FIGS. 8A through 8C… The SL resource configuration signaling transmitted in operation 851 may include at least one of PC5 RRC, PC5 signaling, or PC5 MAC CE), and transmitting, by the first UE, the sidelink transmission to the second paragraph 167: transmitting/receiving a unicast-based V2X sidelink packet between UE1 and UE2). 
Kang fails to explicitly disclose the at least one parameter is associated with a resource pool defined within a sidelink bandwidth part (BWP) for the sidelink transmission.
However, Li teaches the at least one parameter is associated with a resource pool defined within a sidelink bandwidth part (BWP) for the sidelink transmission (paragraph 207: resources for a UE's NR-V2X sidelink communications such as broadcast, groupcast, or unicast may be configured over one or multiple resource pools within a sidelink bandwidth part, e.g., SL-BWP).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kang’s method by incorporating the teachings of Li, for the purpose of enabling communication according to a specified resource and minimizing error.
Regarding claims 2, 9, 14 and 21, Kang teaches the method and user equipment of claims 1, 8, 13 and 20 wherein the at least one parameter comprises a feedback channel parameter (paragraph 167: HARQ feedback). 
Regarding claims 4 and 16, Kang teaches the method and user equipment of claims 1 and 13 further comprising: selecting, the first UE, the configuration of the at least one parameter (paragraph 165: UE1 to select the CGType 1 pattern information). 
Regarding claims 5 and 17, Kang teaches the method and user equipment of claims 1 and 13 further comprising: the first UE receiving signaling from a network device indicating the configuration of the at least one parameter (end para 157: a UE may obtain configuration information of at least one of sidelink SPS, Configured Grant Type 1, or Configured Grant Type 2 from a BS; also described in paragraph 162: the BS may select CGType 1 pattern information to be used by UE1 in operation 803, and grant the selected CGType 1 pattern information to UE1).
Regarding claims 7, 12, 19 and 24, Kang teaches the method and user equipment of claims 1, 8, 13 and 20 wherein the higher layer signaling is "PC5" signaling or radio resource control (RRC) signaling (end of paragraph 167: The SL resource configuration signaling transmitted in operation 851 may include at least one of PC5 RRC, PC5 signaling, or PC5 MAC CE). 
Regarding claim 8, Kang teaches a method comprising: receiving via higher-layer signaling, by a first UE (Fig. 8D: UE 2) from a second UE (UE 1), a configuration of at least one parameter relating to a sidelink transmission between the second UE and the first UE, (paragraph 167: Operation 841 may be performed when UE1 and UE2 perform unicast-based V2X sidelink packet transmission/reception. Operations 843 through 847 may be the same as a procedure for exchanging a CGType 1 pattern to be used for unicast-based V2X packet transmission/reception described in FIGS. 8A through 8C… The SL resource configuration signaling transmitted in operation 851 may include at least one of PC5 RRC, PC5 signaling, or PC5 MAC CE); and receiving, by the first UE, the sidelink transmission from the second UE (paragraph 167: transmitting/receiving a unicast-based V2X sidelink packet between UE1 and UE2). 
Kang fails to explicitly disclose the at least one parameter is associated with a resource pool defined within a sidelink bandwidth part (BWP) for the sidelink transmission.
paragraph 207: resources for a UE's NR-V2X sidelink communications such as broadcast, groupcast, or unicast may be configured over one or multiple resource pools within a sidelink bandwidth part, e.g., SL-BWP).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kang’s method by incorporating the teachings of Li, for the purpose of enabling communication according to a specified resource and minimizing error.
Regarding claim 13, Kang teaches the same limitations described above in the rejection of claim 1. Kang further teaches a user equipment comprising: at least one processor (paragraph 93: processor); a non-transitory computer-readable medium having instructions stored thereon that, when executed by the at least one processor, cause the user equipment to perform the same steps described above in the rejection of claim 1 (paragraph 93: a computer-readable storage medium having stored therein one or more programs (software modules)).
Regarding claim 20, Kang teaches the same limitations described above in the rejection of claim 8. Kang further teaches a user equipment comprising: at least one processor (paragraph 93: processor) a non-transitory computer-readable medium having instructions stored thereon that, when executed by the at least one processor, cause the user equipment to perform the same steps described above in the rejection of claim 8 (paragraph 93: a computer-readable storage medium having stored therein one or more programs (software modules)).
Regarding claim 25, Kang teaches the method of claim 1, but fails to explicitly disclose wherein the sidelink BWP is a UE-specific sidelink BWP.
	However, Li teaches the sidelink BWP is a UE-specific sidelink BWP (paragraph 213: Once the UE switches to the dedicated sidelink bandwidth part, SL-BWP-U…; also described in paragraph 221: dedicated (UE specific) parameters of a sidelink NR-V2X BWP).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kang’s method by incorporating the teachings of Li, for the purpose of enabling communication according to a specified technique and minimizing error.
Regarding claim 26, Kang teaches the method of claim 1, but fails to explicitly disclose the at least one parameter further indicating a repetition number (K) and a redundancy version (RV) for the sidelink transmission.
However, Li teaches the at least one parameter further indicating a repetition number (K) and a redundancy version (RV) for the sidelink transmission (paragraph 157: Redundancy Version (RV)… repetition flag and number).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kang’s method by incorporating the teachings of Li, for the purpose of enabling communication according to a specified technique and minimizing error.

s 3, 10, 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kang and Li as applied to claims 1, 8, 13 and 20 above, and further in view of Guo (US 2021/0092688 A1).
Regarding claims 3, 10, 15 and 22, Kang teaches the method and user equipment of claims 1, 8, 13 and 20, but fails to explicitly disclose wherein the at least one parameter comprises a parameter for receiving a sidelink reference signal by the second UE.
However, Guo teaches wherein the at least one parameter comprises a parameter for receiving a sidelink reference signal by the second UE (paragraph 220: the configuration of one sidelink reference signal… Then if the UE-A transmit SCI format with a bit-field's codepoint=A, the first SL-RS resource is transmitted and the UE-B who detects the SCI format from the UE-A can measure the first SL-RS resource accordingly.). 
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kang by incorporating the teachings of Guo, for the purpose of measuring the SL-RS resource and minimize errors (paragraph 220).

Claims 6, 11, 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kang and Li as applied to claims 1, 8, 13 and 20 above, and further in view Yin et al. (US2017/0353819 A1).
Regarding claims 6, 11, 18 and 23, Kang teaches the method and user equipment of claims 1, 8, 13 and 20 further comprising: transmitting, the first UE, at least part of a sidelink configured-grant (CG) configuration to the second UE via the higher-layer paragraph 164: a UE may obtain configuration information of at least one of sidelink SPS, Configured Grant Type 1, or Configured Grant Type 2; further described in paragraph 165: UE1 may obtain the CGType 1 pattern configuration information from the pre-configuration parameter. A criterion for UE1 to select the CGType 1 pattern information may include at least one of a service ID, QoS Info, or priority Info of a V2X packet to be transmitted by UE1, traffic pattern information, or HARQ feedback capability; end of paragraph 167).
Kang fails to explicitly disclose wherein the transmitting the sidelink transmission comprises transmitting a sidelink CG transmission to the second UE using resources that are not indicated in a sidelink control information from the first UE to the second UE. 
However, Yin teaches wherein the transmitting the sidelink transmission comprises transmitting a sidelink CG transmission to the second UE using resources that are not indicated in a sidelink control information from the first UE to the second UE (paragraph 93: Specifically, if the sidelink resource defined in the first sidelink resource grant is for the first UE usage, there are 2 transmission opportunities defined in the SA pool of the next SC period. Otherwise, if the sidelink resource defined in the first sidelink resource grant is not for the first UE usage, there are more than 2 transmission opportunities (e.g., 4 transmission opportunities) defined in the SA (Scheduling Assignment) pool of the next SC ( Sidelink Control) period…).
.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Kang and Li as applied to claim 1 above, and further in view Lin et al. (US2020/0374898 A1).
Regarding claim 27, Kang and Li teach the method of claim 1, but Kang fails to explicitly disclose the at least one parameter further indicating a starting resource block (RB) of a first sub-channel, a number of RBs per sub-channel, and a total number of sub-channels available for the sidelink transmission. 
However, Li teaches the at least one parameter further indicating a starting resource block (RB) of a first sub-channel (paragraphs 103 A multicast occasion may be defined with {MO.sub.frequency-start, MO.sub.frequency-range, (MO.sub.frequency-gap), (MO.sub.frequency-hop-flag, MO.sub.frequency-hop-pattern)} in frequency, where a start point, e.g., MO.sub.frequency-start, in subcarrier, RB or RBG. Also described in paragraph 134), a number of RBs per sub-channel (Table 11; last line of page 19: Indicates the number of subchannels in the corresponding resource pool for sidelink NR V2X resource allocation).
 In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kang by incorporating the teachings of Li, for the purpose of providing resource flexibility.
Kang and Li fail to explicitly disclose a total number of sub-channels available for the sidelink transmission.
paragraph 37: according to an identity of the user equipment and a total number of sidelink GF sub-channels).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kang and Li’s method by incorporating the teachings of Lin, for the purpose of providing resource flexibility.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kang and Li as applied to claim 1 above, and further in view Ganesan et al. (US2020/0305174 A1).
Regarding claim 28, Kang and Li teach the method of claim 1, but fails to explicitly disclose before the transmitting the sidelink transmission, selecting, by the first UE, a transmission resource from the resource pool for the sidelink transmission based on sidelink control information, long-term sidelink measurement, and short-term sidelink measurement.
However, Ganesan teaches before the transmitting the sidelink transmission, selecting, by the first UE, a transmission resource from the resource pool for the sidelink transmission based on sidelink control information (paragraph 65: resource selection by an SUE may be carried by a sensing operation that may include receiving and/or decoding SCI on indicated resource pools), long-term sidelink measurement (paragraph 58: indicate whether member UEs are enabled to perform a sensing operation to select resources, long term and/or short term sensing needed by the group members to select the resource from the common resource. Also described in paragraph 59), and short-paragraph 58: indicate whether member UEs are enabled to perform a sensing operation to select resources, long term and/or short term sensing needed by the group members to select the resource from the common resource. Also described in paragraph 59).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kang and Li’s method by incorporating the teachings of Ganesan, for the purpose of providing resource flexibility.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA L MURPHY/Primary Examiner, Art Unit 2462